DETAILED ACTION
Claims 1-3, 6-12, 15 & 19-20 are pending as amended on 07/26/22,
claims 7-11 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on July 26, 2022.  Claims 4-5, 13-14 & 16-18 have been cancelled.  Claims 1, 15 & 19-20 have been amended as a result of the previous action; the objections/112 rejections have been withdrawn.  The prior art rejections have been redone accordingly.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitzer et al., EP 2 497 805 (machine translation attached).
Seitzer teaches a conventional process of forming a textile protective sleeve which can be wrapped around an elongate member, comprising ‘interlacing yarn’, i.e. forming a fabric wrap (10) from braids or the like, and coating an inner side (extending from one opposite edge/end to another, and omitting an intermediate area) with a conventional thermoplastic elastomer polymer blend comprising hot melt adhesive & elastomeric material (11) that can fix the wrap in place upon heat-setting with the edges of the wrap overlapped around the elongate member (throughout, e.g. abstract, [0038, 0056-0057, 0067-0069 & FIGS. 4-5]).

Claims 1-3, 6, 12, 15 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pithouse et al., US 4,803,103.
Pithouse teaches a conventional process of forming a textile protective sleeve which can be wrapped around an elongate member, comprising ‘interlacing yarn’, i.e. forming a fabric wrap (3) from braids or the like, and coating an inner side (either completely or only along opposite ends, and omitting an intermediate area) with a conventional thermoplastic elastomer polymer blend comprising hot melt adhesive & elastomeric material (6) that can fix the wrap in place upon heat-setting with the edges of the wrap overlapped on the elongate member (throughout, e.g. abstract, [Col. 7, 27-37, Col. 10, 60 - Col. 11, 8, Col. 15, 50-58 & FIGS. 1-5]).  The activation temperature of the adhesive corresponds to (i.e. substantially matches) an elastic recovery temperature of the sleeve fabric, taught as being preferably between 80-250 deg. C, such as most preferably around 150 deg. C [Col. 8, 15-19, Col. 11, 1-8, claim 18, etc.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al., EP 2 497 805 (machine translation attached).
The teachings of Seitzer have been detailed above, and this reference also discusses various parameters such as heating the adhesive wrap around the elongate member at 180 degrees C [0129], and while it is unclear whether this refers to the thermoplastic adhesive component having a melt temperature between 150-250 C, it would at least have been obvious to arrive at the claimed range via routine experimentation with conventional thermoplastic adhesive components, depending on the desired end application.


Examiner also notes US 2002/0098311 as relevant to the pending claims


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed July 26, 2022 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.  With regard to claim 1, while Applicants have amended the claim and argued that Seitzer does not teach the coating material extending from one “edge” to another, Examiner notes that the edges in question have still not been defined so narrowly as to preclude this anticipation rejection.  For example: if two opposing edges of Seitzer’s wrap, which can wrap upon themselves to form the open ends of the tubular cavity, and the coating material is present adjacent these open ends, and extending between these opposing edges, then the claim is considered to be met.  This rejection illustrated the considerable breadth of the claimed invention, which remains to some extent.  Further still, this instantly claimed method also can be read as describing various other - conventional - designs for elongate wraps; see for example Pithouse, which also teaches well-known methods for manufacturing various adhesive-coated textiles, wherein adhesive is disposed to run from elongate edge to elongate edge in order to seal the open ends of the cavity.  Applicants’ method as claimed still does not appear to be patentably distinguishable over the prior art.  Examiner also notes that the method of making the wrap was elected (rather than the method of intended use for fixing the formed wrap onto an object).  If Applicants believe a particular element of their disclosed method of making a protective textile is novel & non-obvious, it is recommended that this be explicitly set forth in the claim language in a clear & definite manner.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745